19 F.3d 24
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Christine WATSON, Appellant,v.DEPARTMENT of HEALTH and HUMAN SERVICES, Secretary, Appellee.
No. 93-2783EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 16, 1994.Filed:  March 11, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and LOKEN, Circuit Judge.

PER CURIAM

1
Christine Watson appeals the magistrate judge's grant of summary judgment upholding the Secretary's decision denying Watson's claim for disability benefits.  After a careful review of the record and having considered the parties' briefs, we conclude the Secretary's decision is supported by substantial evidence on the record as a whole.  Because an opinion would have no precedential value, we affirm without opinion.  We also deny Watson's request for a remand.  See 8th Cir.  R. 47B.